Margaret Meads, Judge, dissenting. I disagree with the majority because I believe this case was mishandled procedurally. After appellant filed his amended and substituted complaint, appellee moved to dismiss pursuant to Ark. R. Civ. P. 12(b)(6) contending that appellant had faded to state facts upon which relief could be granted. In determining whether to dismiss a complaint under this rule, it is improper for the trial court to look beyond the complaint. Guthrie v. Tyson Foods, Inc. 285 Ark. 95, 685 S.W.2d 164 (1985). When this court reviews a trial courts decision on a rule 12(b)(6) motion, we treat the facts alleged in the complaint as true and view them in the light most favorable to the party seeking relief. Allred v. Ark. Dep’t of Correction School Dist., 322 Ark. 772, 912 S.W.2d 4 (1995); Smith v. American Greetings Corp., 304 Ark. 596, 804 S.W.2d 683 (1991). Appellant alleged in his complaint that he was advised he would be “reassigned” from the head football coaching position. He further alleged that the “reassignment” was “such a substantial change in responsibility and a ‘For Cause’ termination” to constitute a breach of contract. The trial court should have treated these allegations as true. Instead, the trial court made a factual determination that appellant was merely reassigned, not terminated, stating: Mr. Meadors’ salary was not decreased. He is working the same number of days under the 1997-98 contract as he did under the 1998-99 [sic] contract. Even though he is not the Head Football Coach at the High School, he is still assigned to football coaching duties. . . . For these reasons, the court finds that the provisions of the Teacher Fair Dismissal Act have not been activated by the actions taken by [appellee]. I believe both the trial court and the majority have decided a question of fact in determining that appellee’s actions constituted a reassignment and not a nonrenewal. They have not treated the facts alleged in the complaint as true and viewed them in the light most favorable to appellant. I would reverse to give appellant his day in court.